OPINION
By THE COURT
We have examined the record carefully with a view to all of the errors complained! of by the plaintiffs in error under all of the evidence therein contained. We are unable to say that the Court of Common Pleas was not justified by clear and convincing evidence in fixing the true value in money of the premises in question in the sum of $651,200. §1156-2 GC, is controlling in this respect:
“No determination of the Tax Commission as to the value of property for taxation shall be reversed, vacated or modified unless it is shown by clear and convinctog evidence that the value of the property as determined by the Tax Commission is not the true value in money of such property.”
In our opinion the record fails to show by clear and convincing evidence that the value of the property is less than that fixed by the Court of Common Pleas and further fails to show that the sum fixed by that court is not the true value in money of such property.
Accordingly the judgment of the Court of Common Pleas is affirmed.
Judgment affirmed.
MIDDLETON, PJ, BLOSSER and Mc- ^ CURDY, JJ, concur.